DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 21, 29, and 37, the cancellation of claim 32, and the addition of new claims 38-42 in the response filed 11/9/21 is acknowledged.
Claims 21-23, 25, 27-31, 34, and 36-42 are now pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23, 25, 27-31, 34, and 36-42 on p. 5-7 of Arguments/Remarks filed 11/9/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Roberts has been provided to address the newly added limitations regarding the protruding portion and opening).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27-31, 34, and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 6,441,265 B1 in view of Edenbaum et al. US 4,655,210 further in view of Roberts et al. US 2008/0076722 A1.
Regarding claim 21, Chan discloses a method for applying direct pressure to stop bleeding of a wound (fig. 2 and abstract, col. 4, lines 5-9 and 31-34), the method comprising: removing a protective layer 28 from an adhesive layer 24 of a bandage assembly 10 (fig. 2 and col. 3, lines 60-62; col. 4, lines 5-9), wherein the bandage assembly 10 comprises a panel 11 and a protruding portion 26 extending from the panel 11 (fig. 2 and col. 3, lines 55-57), wherein the protruding portion 26 comprises a curved surface (fig. 4); positioning the bandage assembly 10 over the wound such that the protruding portion 26 applies direct pressure to the wound to stop bleeding of the wound (col. 4, lines 5-9 and 31-34); and adhering the adhesive layer 24 to skin to retain the bandage assembly 10 over the wound (col. 4, lines 5-9).
Chan is silent on the protruding portion comprising a resiliently compressible material.
However, Edenbaum teaches a bandage (fig. 1) also comprising an analogous absorbent portion 20 that is a resiliently compressible material (fig. 2 and col. 9, line 23, pad 20; col. 2, lines 54-56, resilient absorbent pad).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protruding portion of Chan to be a resiliently compressible material, as taught by Edenbaum, because resilience would provide superior protection in the area of the wound (col. 2, lines 34-35).
Chan in view of Edenbaum is silent on the panel having an opening and the protruding portion disposed within the opening.
However, Roberts teaches a bandage 30 (fig. 5 and [0004]) comprising a panel 36 having an opening and a protruding portion 32/34/38 disposed within the opening (fig. 5 and [0048]-[0049]).

Regarding claim 22, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan in view of Edenbaum is silent on depressing the protruding portion to apply pressure to the wound.
However, Roberts further teaches depressing the protruding portion 32/34/38 to apply pressure to the wound (fig. 5 and [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Chan in view of Edenbaum further in view of Roberts with the step of depressing the protruding portion to apply pressure to the wound, as taught by Roberts, to assist in clotting blood ([0039]).
Regarding claim 23, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan in view of Edenbaum is silent on depressing the protruding portion until the bleeding of the wound is controlled.
However, Roberts further teaches depressing the protruding portion 32/34/38 until the bleeding of the wound is controlled (fig. 5 and [0046], depressing plunger to apply pressure; [0039], pressure assist in clotting blood).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Chan in view of Edenbaum further in view of Roberts with the step of depressing the protruding portion until the bleeding of the wound is controlled, as taught by Roberts, to assist in clotting blood ([0039]).

Regarding claim 25, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses the protruding portion 26 being hemispherical (fig. 4).
Regarding claim 27, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses wherein removing the protective layer 28 comprises removing the protective layer 28 from the panel 11 (figs. 1-4 and col. 4, lines 5-9, 31-34).
Regarding claim 28, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses the protruding portion 26 being retained on the panel 11 (fig. 4).
Regarding claim 29, Chan discloses a bandage assembly 10 for applying direct pressure to a wound (fig. 2 and abstract, col. 4, lines 5-9 and 31-34; the bandage capable of being used to apply direct pressure via protrusion 26), the bandage assembly 10 comprising: a panel 11 comprising a top planar surface, a bottom planar surface, and an exterior edge therebetween (fig. 4; for purposes of claim 31, the bottom planar surface is interpreted as being surface 20, while the top planar surface is surface 22; for purposes of claim 32, the top planar surface is interpreted as being surface 20, while the bottom planar surface is surface 22; fig. 3 shows the exterior/side edges of the panel 11; col. 3, lines 41-45); an adhesive layer 24 configured to retain the bandage assembly 10 on a user’s skin (col. 3, lines 51-54); and a projecting portion 26 extending from the top planar surface of the panel 11 (fig. 4), wherein the projecting portion 26 is configured to transfer pressure to the wound to stop bleeding of the wound (col. 4, lines 5-9 and 31-34, the protrusion 26 capable of being used to apply pressure to stop bleeding), wherein the projecting portion 26 is curvilinear comprises a curved surface (fig. 4).
Chan is silent on the projecting portion comprising a resiliently compressible material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the projecting portion of Chan to be a resiliently compressible material, as taught by Edenbaum, because resilience would provide superior protection in the area of the wound (col. 2, lines 34-35).
Chan is silent on the panel comprising an opening extending through the top planar surface, the projecting portion disposed within the opening.
However, Roberts teaches a bandage 30 (fig. 5 and [0004]) comprising a panel 36 comprising an opening extending through the top planar surface, the projecting portion 32/34/38 disposed within the opening (fig. 5, the opening projecting through both major planar surfaces of the panel 36, and [0048]-[0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the panel and projecting portion of Chan in view of Edenbaum such that the panel comprises an opening extending through the top planar surface, the projecting portion disposed within the opening, as taught by Roberts, so that the protruding portion can be depressed to apply pressure to a wound ([0046]).
Regarding claim 30, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses the adhesive layer 24 being on the panel 11 (fig. 2).
Regarding claim 31, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses the adhesive layer 24 being on the bottom planar surface 20 of the panel 11 (fig. 2).
Regarding claim 34, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses the projecting portion 26 being hemispherical (fig. 4).
Regarding claim 36, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses a protective layer 28 removably coupled to the adhesive layer 24 (fig. 2 and col. 3, line 60).
Regarding claim 37, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses the projecting portion 26 being retained on the panel 11 (fig. 4).
Regarding claim 38, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan is silent on the opening extending through the top planar surface and the bottom planar surface of the panel.
However, Roberts further teaches the opening extending through the top planar surface and the bottom planar surface of the panel 36 (fig. 4, the opening extending through both major planar surfaces of the panel 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the opening of Chan in view of Edenbaum further in view of Roberts such that it extends through the top planar surface and the bottom planar surface of the panel, as taught by Roberts, so that the protruding portion can be depressed to apply pressure to a wound ([0046]).
Regarding claim 39, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan is silent on the protruding portion and the bottom planar surface of the panel forming a bottom side of the bandage assembly.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bandage of Chan in view of Edenbaum further in view of Roberts such that the protruding portion and the bottom planar surface of the panel forms a bottom side of the bandage assembly, as taught by Roberts, so that the protruding portion can be depressed to apply pressure to a wound ([0046]).
Regarding claim 40, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan is silent on the opening extending through a top planar surface and a bottom planar surface of the panel.
However, Roberts further teaches the opening extending through a top planar surface and a bottom planar surface of the panel 36 (fig. 4, the opening extending through both major planar surfaces of the panel 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the opening of Chan in view of Edenbaum further in view of Roberts such that it extends through a top planar surface and a bottom planar surface of the panel, as taught by Roberts, so that the protruding portion can be depressed to apply pressure to a wound ([0046]).
Regarding claim 41, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.
Chan further discloses the protruding portion 26 extending from the top planar surface of the panel 11 (fig. 4).
Regarding claim 42, Chan in view of Edenbaum further in view of Roberts discloses the claimed invention as discussed above.

However, Roberts further teaches the protruding portion 32/34/38 and the bottom planar surface of the panel 36 forming a bottom side of the bandage assembly 10 (fig. 4, the bottom side being the top side in the figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bandage of Chan in view of Edenbaum further in view of Roberts such that the protruding portion and the bottom planar surface of the panel forms a bottom side of the bandage assembly, as taught by Roberts, so that the protruding portion can be depressed to apply pressure to a wound ([0046]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 30, 31, 34, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,441,474 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the instant invention.
Regarding claim 29 of the instant Application, claim 1 of the Patent claims a bandage assembly for applying direct pressure to a wound (col. 4, lines 4-5), the bandage assembly comprising: a panel comprising a top planar surface, a bottom planar surface, and an exterior edge therebetween (col. 4, lines 6-7), the panel comprising an opening extending through the top planar surface (col. 4, lines 23-26); an adhesive layer configured to retain the bandage assembly on a user’s skin (col. 4, lines 8-10); and a projecting portion disposed within the opening and extending from the top planar surface of the panel (col. 4, lines 11-12, 27-28), wherein the projecting portion is configured to transfer pressure to the wound to stop bleeding of the wound (col. 4, lines 28-29), wherein the projecting portion comprises a resiliently 
Regarding claim 30 of the instant Application, claim 1 of the Patent claims the adhesive layer being on the panel (col. 4, lines 8-9).
Regarding claim 31 of the instant Application, claim 1 of the Patent claims the adhesive layer being on the bottom planar surface of the panel (col. 4, lines 8-9).
Regarding claim 34 of the instant Application, claim 5 of the Patent claims the projecting portion being hemispherical.
Regarding claim 38 of the instant Application, claim 1 of the Patent claims the opening extending through the top planar surface and the bottom planar surface of the panel (col. 4, lines 23-25).
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,441,474 B1 in view of Chan US 6,441,265 B1. 
Regarding claim 36 of the instant Application, claim 1 of the Patent claims the instant invention as discussed above.
The Patent is silent on a protective layer removably coupled to the adhesive layer.
However, Chan teaches a bandage assembly comprising a protective layer 28 removably coupled to the adhesive layer 24 (fig. 2 and col. 3, lines 60-62; col. 4, lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bandage assembly of the Patent with a protective layer removably coupled to the adhesive layer, as taught by Chan, to protect the adhesive, as known in the art.
Claims 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,441,474 B1 in view of Roberts et al. US 2008/0076722 A1. 
Regarding claim 37 of the instant Application, claim 1 of the Patent claims the instant invention as discussed above.
The Patent is silent on the projecting portion being retained on the panel.
However, Roberts teaches a bandage assembly 30 (fig. 4) comprising projecting portion 32/34/38 being retained on the panel 36 (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bandage assembly of the Patent with the projecting portion being retained on the panel, as taught by Roberts, to hold the components of the bandage together.
Regarding claim 39 of the instant Application, claim 1 of the Patent claims the instant invention as discussed above.
The Patent is silent on the protruding portion and the bottom planar surface of the panel forming a bottom side of the bandage assembly.
However, Roberts teaches the protruding portion 32/34/38 and the bottom planar surface of the panel 36 forming a bottom side of the bandage assembly 10 (fig. 4, the bottom side being the top side in the figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bandage of the Patent such that the protruding portion and the bottom planar surface of the panel forms a bottom side of the bandage assembly, as taught by Roberts, so that the protruding portion can be depressed to apply pressure to a wound ([0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Reinitz US 1,956,695 discloses a plaster with a protruding portion 3 extending through a panel 1/2 (figs. 1 and 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786